Continued Examination Under 37 CFR 1.114
1.	The Applicant submitted a request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) on 2/23/21 AFTER THE ISSUANCE OF A NOTICE OF ALLOWANCE ON 11/23/20.  The Applicant filed the RCE in order to submit an IDS and Non-Patent Literature (NPL) references.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.    Based on his review of the IDS information and other prior art, the Examiner sets forth below new grounds of rejection for this Application.

Status of Claims
2.	A second Notice of Allowance was previously mailed in this case on 11/23/20.  The Applicant subsequently filed this RCE on 2/23/21 in order to submit an IDS and Non-Patent Literature (NPL) references.  This RCE is the SECOND RCE filed for the case, and this action is the FIRST action of the SECOND RCE.  Claims 1-2, 4-5, 7-15, 18 and 21 are pending and examined below.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for application EP16184816.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The foreign priority date is 08/08/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 2, 4, 5, 7-10, 12, 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Patent Publication No. 2006/0212334 entitled "On-Demand Compute Environment" by inventor David B. Jackson filed on March 16, 2006 (hereafter, Jackson) in view of, 

U.S. Patent Publication No. 2013/0036092 entitled "Method and Systems to Maintain Strong Consistency of Distributed Replicated Contents in a Client/Server System" by inventor Caroline Lafont, et al., filed on August 4, 2011 (hereafter, Lafont), in view of, 
U.S. Patent Publication No. 2013/0080328 entitled "Systems and Methods for Processing Payment Transactions" by inventor Vijay Kumar Royyuru, et al., filed on September 26, 2011 (hereafter, Royyuru): 

a)	Regarding Claim 1, Jackson teaches:

	a transaction processing management node, wherein the transaction processing management node is configured to spawn, install and uninstall one or more transaction processing nodes based upon at least one of transaction processing volume and transaction processing velocity (Jackson, Pars [0025], [0027], [0034]). The Examiner interprets module 106 as the "master" module in conjunction with the "node provisioner" or "provisioning module" as disclosed in Jackson embody the "transaction processing management node" that "installs and uninstalls transaction processing nodes" as claimed.

	a master node of a transaction processing infrastructure, the master node configured for interaction with the transaction processing management node (Jackson, Pars [0012], [0022], [0034], [0035], Figure 1).

b)	Regarding Claim 1, Jackson does not teach:  wherein each of the one or more transaction processing nodes is configured to store currently active transaction authorization rules in a local-in-memory database.  However, Lafont teaches:  in Par [0005], "In a 3-tier architecture, when a larger number of remote clients need to be served, scalability of the system to maintain global performances is obtained by adding independent processing nodes in the middle tier so as to increase the overall processing power of the data processing system. Hence, the application tier 200 is generally comprised of several independent processing nodes that are 

	Jackson also does not teach:   wherein the master node is configured to store valid transaction authorization rules in a transaction authorization rules database, … , wherein the master node is configured to (i) determine whether the stored valid transaction authorization rules and the currently active authorization rules of the each of the one or more transaction processing nodes match, and (ii) in response to a determination of no match for at least one of the one or more transaction processing nodes, update the currently active authorization rules of the at least one of the one or more transaction processing nodes with the stored valid transaction authorization rules.  However, Lafont teaches in Pars [0025] to [0029], "According to another aspect, the invention relates to a method of maintaining consistency of replicated files containing business rules, said replicated files being distributed over a plurality of independent processing slave nodes forming a part of an application tier of a multi-tier client /server data processing system, the replicated files being distributed from a master node of a master tier, wherein the method comprises the following steps performed with at least a data processor: receiving an update request in at least a master server of the master tier to update business rules stored in a master database of the data processing system; based on said update generating and storing a new version of a replicated file stored in a shared file system of the master tier; providing a notification of availability of the new version of the replicated file to all slave nodes; in each slave node, starting preloading from the shared file system the new version of the replicated file and upon completion of the preloading, acknowledging successful 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine the a management/master module and node provisioner (i.e. a transaction processing management node) that installs and uninstalls slave nodes (i.e., transaction processing nodes) based on changing load/demand (i.e., volume/velocity) and interacts with the slave nodes as disclosed in Jackson with the slave nodes storing replicated business rules (i.e., transaction authorization rules) received from a master node to process transactions with the master node monitoring and confirming updates to the replicated 

c)	The application discloses scalable master/slave node processing with the processing rules stored locally.  The application discloses this arrangement for the particular use of applying issuer rules to process transactions, although the arrangement can be used in other applications (e.g., airline fares, schedules, seating, and booking as disclosed in Lafont).  Accordingly, the Applicant has merely applied concepts taught by prior art to a particular application (i.e., transaction processing).

Regarding Claim 1, Jackson and Lafont do not specifically teach: … wherein the valid transaction authorization rules are established by the issuer; … an interface to the transaction processing infrastructure for receiving transaction data associated with a current transaction for transaction authorization processing operations, wherein the one or more transaction processing nodes are configured to perform the transaction authorization processing operation on the transaction data on behalf of the issuer using the updated currently active authorization rules under control of the transaction processing management node, wherein the transaction authorization processing operation includes authorizing the current transaction associated with the transaction data, and wherein authorizing the transaction completes the transaction authorization processing operations.


 
	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine scalable master/slave node processing with the processing rules stored locally as disclosed in Jackson and Lafont with the arrangement particularly applied to transaction approval (i.e., authorization) according to rules provided by an issuer as disclosed in Royyuru with the motivation of processing transactions "in which payment processing 

d)	Regarding Claim 2, Jackson does not teach: The computing apparatus of Claim 1, further comprising an in-memory database containing the transaction data from and for the one or more transaction processing nodes.  However, Lafont teaches:  in Par [0035], "providing a notification of availability of the new version of the replicated file to all slave nodes"; AND, in Par [0036], "in each slave node, starting preloading from the shared file system the new version of the replicated file and upon completion of the preloading, acknowledging successful completion of the preloading"; AND, in Par [0037], "only if all slave nodes acknowledge successful completion of the preloading then performing the following steps: receiving at the master server a notification of preloading achievement; from the master server, updating the master database with data of the new version of the replicated file thus committing the use of the new version of the replicated file by the master tier; committing the use of the new version of the replicated file in the slave, database; forwarding to the master server a notification of commitment of all slave nodes; from master server, acknowledging achievement of the update in response to the received update request"; AND, in Par [0075], "FIG. 3 illustrates an exemplary distributed data processing system according to the invention comprising an application tier 200 and a master tier 100 also referred to as data tier 100. The application tier 200 comprises a plurality of independent processing slave nodes 210, 210', 210''. The master tier 100 comprises a master node 110, a master database 120 and a master server 112. Contents of the master database 120 is distributed into slave nodes 210, 210', 210'' in the form of replicated files 250, 150 so that corresponding pieces of data can be used by client applications 240, 240', 240'' running on these slave nodes 210, 210', 210'' without having to interrogate the master database 120". 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine processing transactions using master and slave (i.e., transaction processing) nodes as disclosed in Jackson with storing data from and for the transaction processing nodes as disclosed in Lafont as a combination of prior art elements according to known methods to yield predictable results.	

e)	Regarding Claim 4, Jackson teaches:  The computing apparatus of Claim 1, wherein the master node is physically separate from the computing apparatus (Jackson, Par [0027], [0078], [0082]). The Examiner additionally notes Lafont Figure 3 shows separation between master and slave nodes.

f)	Regarding Claim 5, Jackson teaches:  The computing apparatus of Claim 1, wherein the transaction processing management node is configured to receive control information from the master node (Jackson, Par [0027]). 

g)	Regarding Claim 7, Jackson does not teach:  The computing apparatus of Claim 1, wherein the computing apparatus is configured to update the transaction authorization rules in the transaction authorization rules database from a master transaction authorization rules database local to the master node. However, Lafont teaches:  in Pars [0025] to [0029], "According to another aspect, the invention relates to a method of maintaining consistency of replicated files containing business rules, said replicated files being distributed over a plurality of independent processing slave nodes forming a part of an application tier of a multi-tier client /server data processing system, the replicated files being distributed from a master node of a 

h)	Claim 8 is a statement of intended use.  Per MPEP 2103(C), “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:  (A) statements of intended use or field of use”.  Claims embodying intended use are not given patentable weight.  The Examiner notes Royyuru Par [0009] discloses the claimed limitation.

i)	Regarding Claim 9, Lafont teaches:  The computing apparatus of Claim 8, wherein the each of the one or more transaction processing nodes provides a payment device API …" (Lafont, Pars [0076], [0077]).  The Examiner interprets a "user interface" to administer a master server as disclosed in Lafont embodies an "API" as claimed.  Lafont does not specifically teach an interface for an issuing bank.  However, Royyuru teaches in Par [0039], "Additionally, as desired in various embodiments, an issuer system 120 (which may or may not be associated with a merchant) may provide a wide variety of rules and/or parameters to the service provider computer 105. For example, rules may be provided to an associated Web server 150 via one or more suitable networks 130. As another example, rules may be provided via an interprocess communication and/or via any number of suitable communication techniques. As desired, an issuer system 120 may be or may include any number processor-driven devices that include components similar to those described above for the service provider computer 105 and/or the merchant computer 110. For example, an issuer device 120 may include one or more processors, memory devices, I/O interfaces, and/or network interfaces that facilitate the operations of the issuer device 120". 

	At the time the Application was filed it would have been obvious to a person having ordinary 

j)	Claim 10 discloses substantially the same subject matter as Claim 1 and is rejected using the same art and rationale as previously set forth except for the limitation:  a network connection allowing communication with said remote computing apparatus locations.  This limitation is taught by Jackson in Pars [0027], [0035] and [0082].

k)	Claim 12 discloses substantially the same subject matter as Claims 1 and 7 and is rejected using the same art and rationale as previously set forth.

l)	Claim 13 discloses substantially the same subject matter as Claim 1 and is rejected using the same art and rationale as previously set forth.

m)	Claim 15 discloses substantially the same subject matter as Claim 8 and is rejected using the same art and rationale as previously set forth.

n)	Claim 21 discloses substantially the same subject matter as Claim 7 and is rejected using the same art and rationale as previously set forth.

5.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, in view of Lafont, in view of Royyuru, and further in view of:

U.S. Patent Application Publication No. 2016/0147614 entitled “Synchronized Backup and Recovery of Database Systems" by inventor Kaushall Mittal, et al. filed on November 25, 2014 (hereafter, Mittal):

a)	Regarding Claims 11 and 18, Jackson, Lafont, and Royyuru do not teach:  

11.  The transaction infrastructure computing apparatus of claim 10 further comprising a master in-memory database, wherein the master in-memory database is configured to back up in-memory databases local to the each of the one or more transaction processing management nodes.

18.  The computing apparatus claimed in claim 16, wherein the in-memory database is adapted to back up to a master in-memory database local to the master node. 

	However, Mittal teaches in Pars [0038], "In step 214, transaction manager 112 may notify the relevant cohort servers 120 about successfully committing the transaction in the master log. The relevant cohort servers 120 may then commit the transaction to their local transaction logs 136. The method 200 ends in step 220"; AND, in Par [0039], "Backup manager 108 may be configured to perform a system-wide consistent backup and recovery. In an embodiment, to create a global data backup, backup manager 108 may create data backup entries associated with the relevant cohort servers 120 in backup catalog 106. As noted above, backup manager 108 may request cohort servers 120 to individually create internal and local snapshots 134. The process for creating a synchronized backup is further detailed in FIG. 3 below. In some embodiments, 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a system to authorize transactions comprising master and transaction processing nodes as disclosed in Jackson, Lafont, and Royyuru with backing up databases as disclosed in Mittal as a combination of prior art elements according to known methods to yield predictable results.

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, in view of Lafont, in view of Royyuru, and further in view of:

U.S. Patent Application Publication No. 2009/0177727 entitled “Evaluation of Current Capacity Levels of Resources in a Distributed Computing System" by inventor Sanjay Radia, et al. filed on January 7, 2008 (hereafter, Radia):

a)	Claim 14 discloses substantially the same subject matter as Claim 5 and is rejected using the except for the limitation, providing transaction operation performance data to the master node.

	However, Radia teaches:  in Par [0052], "As illustrated in the example of FIG. 3, control node 6 may include a status infrastructure 102 that provides data about the current status of distributed computing system 2. For example, status infrastructure 102 may dynamically collect status data from resources operating within distributed computing system 2. Status infrastructure 102 may use the status data to generate monitoring data based on the status data. The monitoring data generated by status infrastructure 102 may represent the actual state of the resources in distributed computing system 2. In another example, status infrastructure 102 may output capacity levels of assets provided by resources operating in distributed computing system 2"; AND, in Par [0072], "The current capacity level of an asset is equal to the predicted full capacity of the asset so long as the rise of the actual capacity level of the asset keeps pace with the decline of the predicted pending capacity level of the asset. However, the rise of the actual capacity level of the asset may fail to keep pace with the decline of the predicted pending capacity of the asset. The rise of the actual capacity level of the asset may fail to keep pace with the decline of the predicted pending capacity level of the asset for a variety of reasons. For example, let the asset model the time to process a credit card transaction. In this example, a resource may take longer to process a credit card transaction when a rate at which the resource receives credit card transaction requests increases. In the context of graph 130, the rise of the actual capacity level of the asset generally keeps pace with the fall of the predicted pending capacity level of the asset. Consequently, the current capacity level of the asset remains approximately equal to the predicted full capacity level of the asset"; AND, in Par [0132], "In order to output events based on monitoring data, sensor subsystem 166 may receive an 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a system to authorize transactions comprising master and transaction processing nodes as disclosed in Jackson, Lafont, and Royyuru with providing transaction performance to the Control (i.e., Master) node as disclosed in Radia with the motivation "that the system has sufficient capacity to satisfy an agreement to provide a given level of a service".
	
Additional Prior Art Considered
7.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application:

a)	Non-Patent Literature "EPO Decision 8-28-2020" shows the details of a decision by the European Patent Office whereby the Examiner's disallowance of the claims based on prior art in 

b)	Non-Patent Literature entitled "Apache Hadoop YARN: Yet Another Resource Negotiator" by Viinod Kumar Vavilapalli, et al. Copyright 2013 by the Association for Computing Machinery Inc. (ACM), Article No. 5 for the ACM 4th Annual Symposium on Cloud Computing, , October 1-3, 2013, Santa Clara, CA shows a distributed computing system architecture that decouples the programming model from the resource management infrastructure, and delegates many scheduling functions (e.g., task fault tolerance) to per-application components. This reference discloses a Resource Manager, an Application Master and a Node Manager.

b)	Non-Patent Literature entitled "Apache Hadoop YARN" shows a configuration of transaction nodes under control of transaction processing management nodes (Node Managers) and a master node (Resource Manager).  This document explains additional elements including an ApplicationMaster, a Scheduler, an ApplicationsManager, and Containers forming a distributed processing system.  This reference was found in a Google search with a posting date of 1-26-16 and an unknown author.  It provides clarification, but it was not used in the rejection under 35 U.S.C. 103 above. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691